      Case 1:21-cr-00064-JPB-AJB Document 26 Filed 09/07/21 Page 1 of 5




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA

                              ATLANTA DIVISION

UNITED STATES OF AMERICA       :
                               :              CRIMINAL CASE
          v.                   :
                               :              No. 1:21-CR-64 (JPB)(AJB)
YUN JAE MOON                   :
_______________________________:

                DEFENDANT'S SENTENCING MEMORANDUM

      Comes now, YUN JAE MOON, Defendant in the above-styled action, by

and through undersigned counsel, and submits this sentencing memorandum to

assist the Court.

      Mr. Moon is a dedicated husband and father. He has been married since

1995, and has one daughter who is very involved in her father's life. Although he

is in the United States illegally having over-stayed his visa, he and his family have

been gainfully employed (his wife has her own business, his daughter is a

registered nurse, and Mr. Moon worked in construction as well as assisting in his

wife's business). He was originally arrested and pleaded guilty to passport fraud.

Prior to being sentenced, the government had sufficient evidence to seek an

indictment for the instant PPP fraud related conduct. The government reached out

to Mr. Moon's previous lawyer about the instant charges but nothing was resolved

and the government did not indict Mr. Moon prior to his being sentenced. Upon

                                          1
      Case 1:21-cr-00064-JPB-AJB Document 26 Filed 09/07/21 Page 2 of 5




current counsel being appointed, Mr. Moon agreed to plead guilty to the instant

conspiracy count. Because Mr. Moon pleaded guilty and was sentenced on the

passport fraud prior to being sentenced on the instant indictment, he is being

placed in Criminal History Category II with a resulting Guideline Range of 41 - 51

months, while if the government would have indicted the two cases together1 he

would be Criminal History I with a resulting Guideline Range for both cases of

31-46 months.2

      Mr. Moon has also met with the government on two occasions for more than

3 hours each time. During these meetings, Mr. Moon truthfully volunteered

information on other criminal activity he was aware of. He identified photographs

of individuals involved in criminal activity and detailed the type of crimes

perpetrated. As of this writing, undersigned counsel is not aware of the

government's decision on whether to move for a sentencing reduction. It is Mr.

Moon's position that regardless of whether the government moves for a departure,


1
  Whether the fault is with the government for waiting to indict, or with the
attorney for failing to resolve the instant case prior to sentencing on the passport
fraud, Mr. Moon will be irreparably harmed by serving more time than he should
have unless this Court intercedes to correct the injustice. Indeed, the probation
officer writing the presentence report for this Court notes that a departure or
variance might be appropriate should the Court decide to address this problem.
PSR at 26.
2
 Had the two cases been brought together, under §3D1.4 (c), the passport fraud
would have fallen away as it was more than 8 levels less than the PPP fraud
offense level.
                                        2
      Case 1:21-cr-00064-JPB-AJB Document 26 Filed 09/07/21 Page 3 of 5




this Court has the authority (perhaps even the duty) to consider Mr. Moon's attempt

at providing assistance to the government in an attempt to ferret out crime. Mr.

Moon's attempted cooperation is evidence that he has gone above and beyond the

norm in accepting responsibility for his transgressions. This Court has the

authority to vary below the suggested Guideline Range and the Court should.

      The Court should also consider the collateral consequences of Mr. Moon's

decision to plead guilty. As noted in the PSR, Mr. Moon and his family have been

in the United States since 2002. His wife and daughter have established

themselves in this Country. Mr. Moon, however, will be deported upon

completion of his sentence and therefore, will likely be permanently separated

from his wife and daughter. This Court can and should consider this in

determining a reasonable sentence.

      This Court should vary downward to take into account the disparity because

of the timing of the instant indictment; Mr. Moons cooperation in identifying

previously unknown criminal conduct; and the collateral consequence of being

permanently separated from the family he loves. Rather than a Guideline Range of

41-51 months, Mr. Moon suggests the Court vary downward to impose a




                                         3
      Case 1:21-cr-00064-JPB-AJB Document 26 Filed 09/07/21 Page 4 of 5




reasonable sentence of 24 months with credit for time served beginning on August

24, 2020. 3

      Dated, this the 7th day of September, 2021.

                                      Respectfully submitted,

                                      /s/Jeffrey L. Ertel
                                      JEFFREY L. ERTEL
                                      State Bar No. 249966

                                      Federal Defender Program, Inc.
                                      101 Marietta Street, Suite 1500
                                      Atlanta, GA 30303
                                      (404) 688-7530
                                      Jeff_ertel@fd.org

                                      COUNSEL FOR MR. MOON




3
 The date Mr. Moon was arrested for the passport fraud offenses and the date from
which he would have been given credit if the two cases had been resolved
concurrently.
                                        4
      Case 1:21-cr-00064-JPB-AJB Document 26 Filed 09/07/21 Page 5 of 5




                          CERTIFICATE OF SERVICE


      I hereby certify that the foregoing has, pursuant to Local Rule 5.1, has been

formatted in Times New Roman, 14 Point, electronically filed and served upon

counsel:

                   Thomas Krepp, Esq.
                   Zach Howard, Esq.
                   Assistant United States Attorney
                   600 Richard B. Russell Building
                   75 Ted Turner Drive, S. W.
                   Atlanta, Georgia 30303

      Dated, this the 7th day of August, 2021.



                                s/Jeffrey L. Ertel




                                         5
